                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Derrick Thomas,

               Plaintiff,                                      Case No. 1:17cv411

        v.                                                     Judge Michael R. Barrett

Papa John's International, Inc., et al.,

               Defendants.

                                    OPINION & ORDER

        This matter is before the Court upon the Motion to Dismiss/Transfer the Case to

the Southern District of New York, or Stay the Case filed by Defendant Papa John's

International, Inc. (Doc. 10); the Motion to Dismiss, Transfer or Stay the Case filed by

Defendants It’s Only Downtown Pizza, LLC, It’s Only Pizza, Inc., It’s Only Downtown

Pizza, II Inc., It’s Only Papa’s Pizza LLC and Michael Hutmier (the “Franchisee

Defendants”) (Doc. 12); and the Motion to Strike, or In The Alternative, to Stay Plaintiff’s

Motion for Conditional Certification filed by Defendant Papa John’s International, Inc.

(Doc. 25). These motions have been fully briefed. (Docs. 19, 20, 21, 22, 28, 33, 36,

38).

   I.        BACKGROUND

        Plaintiff Derrick Thomas brought this lawsuit on behalf of himself and other

delivery drivers at the Papa John’s franchise locations in Cincinnati owned by It’s Only

Downtown Pizza, Inc., It’s Only Pizza, Inc., It’s Only Papa’s Pizza LLC, and/or Michael

Hutmier. (Doc. 1, ¶ 220). Plaintiff bring claims against these franchisees and Papa

John's International, Inc. under the Fair Labor Standards Act (“FLSA”) and Ohio law.
Plaintiff alleges that Defendants maintained a policy and practice of failing to reimburse

delivery drivers for costs and expenses which caused Plaintiff’s and similarly situated

delivery drivers’ wages to fall below minimum wage.

      Defendants have moved to dismiss this case for improper venue or transfer it to

the Southern District of New York for consolidation with another lawsuit, Durling v. Papa

John’s International, Inc., No. 7:16 Civ. 3592 (S.D.N.Y.) (“Durling”). The plaintiffs in

Durling seek to certify a nationwide collective action on behalf of individuals who are

employed as delivery drivers in corporate and franchise-owned Papa John’s

restaurants. The Durling plaintiffs claim violations of the FLSA and state minimum wage

laws based on franchise-wide policies and procedures which result in delivery drivers

being “systematically under-reimbursed for vehicular wear and tear, gas, and other

driving-related expenses.” (Doc. 10-3). The Durling plaintiffs seek to hold Papa John’s

liable as a joint employer of corporate employees and employees of franchisees. None

of the named plaintiffs in Durling worked for any of the franchisees named in this case.

However, the Durling plaintiffs sought conditional certification, pursuant to 29 U.S.C. §

216(b), of an FLSA collective consisting of all delivery drivers who work, or have

worked, at both corporate and franchisee Papa John’s stores.

      On March 17, 2018, the Durling court denied the plaintiffs’ motion to conditionally

certify a nationwide collective action, which would have included the drivers in this case.

(Doc. 29). Instead, on August 3, 2018, the Durling court granted the plaintiffs’ motion

for conditional certification, but certification was limited to employees of “corporate-

owned Papa John’s stores and jointly owned Papa John’s stores where Defendant is

the majority owner.” Defendants argue that this decision in Durling does not alter the



                                            2
analysis or application of the first-to-file rule in this case.

   II.      ANALYSIS

         Defendants bring their Motions to Dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(3), which provides that a defendant may move to dismiss for improper

venue.

         “The first-to-file rule is a well-established doctrine that encourages comity among

federal courts of equal rank.” Zide Sport Shop of Ohio, Inc. v. Ed Tobergte Assocs.,

Inc., 16 F. App’x 433, 437 (6th Cir. 2001). In determining whether the first-to-file rule

warrants a dismissal or transfer, courts usually consider: (1) the chronology of the

actions; (2) the similarity of the parties; and (3) the similarity of the issues in each case.

Plating Res., Inc. v. UTI Corp., 47 F. Supp. 2d 899, 903 (N.D. Ohio 1999) (citing

Alltrade, Inc. v. Uniweld Products, Inc., 946 F.2d 622, 628 (9th Cir. 1991)).

         Defendants argue that the decision in Durling does not impact the first-to-file

rule’s applicability because the Durling plaintiffs have not abandoned the claims of

delivery drivers employed by franchisees.           Defendants point out that the operative

complaint in Durling still sets forth a joint-employer theory of liability against Papa

John’s. Defendants maintain that as a result, both cases will adjudicate the issue of

whether Papa John’s is liable for the alleged minimum wage violations as a joint-

employer.

         It seems that there is little dispute that the plaintiffs in both cases are bringing an

FLSA claim pursuant to the same theory: Papa John’s failed to adequately reimburse

delivery drivers for expenses thereby paying delivery drivers below the minimum wage.

Both the Durling plaintiffs and Plaintiff in this case have sought to bring their claims as



                                                3
collective actions. However, the practical effect of the August 3, 2018 order in the

Durling case which granted the plaintiffs’ motion for conditional certification is that the

Durling plaintiffs are only proceeding with their claims against corporate-owned Papa

John’s stores and jointly owned Papa John’s stores, while in this case, Plaintiff is

proceeding against Papa John’s and specific franchises.            Neither Plaintiff nor the

Franchisee Defendants are a part of the Durling case. There is no similarity of the

parties involved, other than Defendant Papa John's International, Inc. Therefore, the

Court concludes that the first-to-file rule has no application in this case.

        Based on the foregoing, it is hereby ORDERED that:

   1.      Defendant Papa John’s International, Inc.’s Motion to Dismiss/Transfer the
           Case to the Southern District of New York, or Stay the Case (Doc. 10) is
           DENIED;

   2.      Defendants It’s Only Downtown Pizza, LLC, It’s Only Pizza, Inc., It’s Only
           Downtown Pizza, II Inc., It’s Only Papa’s Pizza LLC and Michael Hutmier’s
           Motion to Dismiss, Transfer or Stay the Case (Doc. 12) is DENIED; and

   3.      Defendant Papa John’s International, Inc.’s Motion to Strike, or In the
           Alternative, To Stay Plaintiff’s Motion for Conditional Certification filed by
           (Doc. 25) is DENIED as MOOT. Defendants shall file any response to
           Plaintiff’s Motion to Certify Class (Doc. 24) within twenty-one (21) days of
           entry of this Order.

        IT IS SO ORDERED.

                                                      /s/ Michael R. Barrett
                                                  JUDGE MICHAEL R. BARRETT




                                              4
